Citation Nr: 9922452	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-18 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for a disability of the 
cervical spine.

Entitlement to service connection for a disability manifested 
by photophobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from September 1983 to 
February 1992.  

This case was before the Board of Veterans' Appeals (the 
Board) in July 1996, at which time it was remanded in order 
to secure additional information.  The July 1996 remand also 
included the issues of entitlement to service connection for 
a left hip disability and entitlement to service connection 
for a low back disability.  

After additional information was received, the regional 
office, in a rating in October 1998, granted service 
connection for a disability of the left hip, evaluated as 
10 percent disabling, and for a low back disability, 
evaluated as 10 percent disabling.  A combined evaluation of 
20 percent was assigned, effective from February 15, 1992, 
the day following discharge from service.  The veteran did 
not disagree with these rating actions.  Thus, the issues of 
service connection for a disability of the left hip and a 
disability of the low back have been granted to the 
satisfaction of the veteran.  Without further disagreement 
from the veteran, these issues are no longer in appellate 
status.  

In the rating in October 1998, the regional office continued 
the denial of service connection for a disability of the 
cervical spine and for a disability manifested by 
photophobia.  These are the only issues before the Board 
presently.

The Board will remand the issue of service connection for 
disability of the cervical spine for the reasons stated 
below.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for disposition of the veteran's claim for service 
connection for a disability manifested by photophobia.  

2.  The veteran's photophobia is due to a congenital anomaly, 
with some symptoms of photophobia being present prior to 
service.  

3.  A disability manifested by photophobia did not increase 
in severity during service.  


CONCLUSION OF LAW

A disability manifested by photophobia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his photophobia began 
in service and that the disability has been manifested after 
service.  In the alternative, he maintains that if such 
disability existed prior to service, then the disability 
increased in severity during service.  

I.  Background

On examination for enlistment in December 1982, the veteran 
reported that he wore glasses.  There were no pertinent 
complaints or history relating to photophobia.  On physical 
examination, corrected visual acuity was 20/20 bilaterally 
for distant vision and 20/30 bilaterally for near vision.  No 
eye disability was noted.  

In September 1983, visual acuity with the veteran's old 
prescription was noted to be 20/20 bilaterally.  In May 1986, 
the veteran complained of intermittent photophobia of six 
months' duration.  Corrected visual acuity was 20/20 
bilaterally, and the examination was essentially normal.  
Sunglasses were recommended.  The service medical records are 
thereafter negative for any complaints, findings, or 
diagnoses relating to photophobia.  

On an examination for reenlistment in February 1988, the 
veteran reported that he wore glasses.  He reported having no 
eye trouble, frequent or severe headaches, or dizziness or 
fainting spells.  Corrected visual acuity for distant vision 
was 20/20 in the right eye and 20/17 in the left eye.  
Corrected near vision was 20/25 in the right eye and 20/20 in 
the left eye.  

In May 1990, the veteran complained that his eye was pink 
during the last 24 hours.  Physical examination showed left 
conjunctivitis, with no other abnormality.  The diagnostic 
assessment was conjunctivitis.  On an optometry examination 
in early July 1990, corrected visual acuity was 20/20 
bilaterally.  The diagnostic impression was astigmatism.  In 
December 1991, the veteran complained of blurry vision 
especially at night.  Examination showed corrected vision of 
20/25 bilaterally, but was otherwise negative.  Diagnostic 
impression was no significant diagnosis or finding.  On 
examination for discharge from service in February 1992, the 
veteran reported no history of eye trouble.  He did complain 
of headaches and dizziness or fainting spells.  On 
examination, corrected distant vision was 20/25 bilaterally.  
Corrected near vision was 20/25 in the right eye and 20/20 in 
the left eye.  No eye disability was noted.  

On a Department of Veterans Affairs (VA) examination in June 
1992, a general medical examination showed that the eyes were 
normal.  Neurological examination was also normal.  On 
another part of the general medical examination, the veteran 
complained of photophobia.  On examination of the eyes, it 
appeared that he could not tolerate keeping his eyelids open 
when a flashlight was shining in them from the side to check 
pupillary reaction.  The pupils were equal in size.  
Extraocular movement was intact.  He was able to hold his 
eyelids open to examine the eyes.  He appeared to have a 
rather deep optic cup, but there was frequent blinking during 
the examination.  No other abnormality of the eyes was noted.  
The diagnoses included photophobia, cause uncertain.  

On a special eye examination, the veteran indicated that a 
Navy optometrist informed him that he was "photophobic."  The 
veteran stated that he had migraine headaches after eye exams 
or after working on computers for eight hours daily.  There 
was no nausea or vomiting associated with these symptoms, and 
there were no visual symptoms associated with the headaches.  
The headaches seemed to center behind the right eye and move 
posteriorly to the back of the neck.  

On physical examination, corrected visual acuity was J1 for 
near vision and 20/20 bilaterally for distant vision.  There 
was no diplopia.  Prism cover testing with correction showed 
that he had a flick exophoria, measuring two diopters "at 
near".  There were no visual field defects.  Pupil 
examination showed the pupils went from 5 to 2 millimeters in 
both eyes.  Slit lamp examination was within normal limits in 
both eyes.  Intraocular pressure was 20 in the right eye and 
19 in the left eye.  Funduscopic examination showed small 
deep cups approximately 0.3 horizontally and 0.2 vertically.  
No eye abnormalities were noted.  The examiner indicated that 
it was an essentially healthy eye examination, but 
recommended neurologic evaluation.  A neurology evaluation 
was not conducted.  

At a hearing at the regional office in July 1993, in answer 
to the question from his representative concerning his vision 
prior to service, the veteran stated that he wore glasses, 
and sometimes sunglasses when it snowed and the sun glared 
off the snow.  He stated that it was painful, but that he was 
fine.  He indicated that he did not wear sunglasses most of 
the time.  He reported that his eyes bothered him more in 
service, that he was prescribed sunglasses, and that he 
continued to wear the sunglasses nearly constantly in 
service.  He reported that one physician in service indicated 
that he was sensitive to the light, calling this photophobia.  
His wife testified that he was currently very sensitive to 
light.  

The veteran introduced clinical notes from Berry L. Miller, 
M.D., for 1993.  Dr. Miller's notes indicated that in May 
1993, the veteran complained of headaches and Dr. Miller 
referred the veteran for evaluation to Dr. Shah.  There were 
no complaints involving photophobia.  A statement was 
received from Bhupendra K. Shah, M.D., dated in May 1993, 
indicating that he evaluated the veteran for headaches.  The 
veteran reported that he had had headaches every day for two 
years, usually beginning behind the right eye and going over 
to the right occipital region.  Neurological examination was 
essentially normal.  Magnetic resonance imaging (MRI) of the 
brain was essentially normal.  Dr. Shah expressed the opinion 
that the veteran's headaches appeared to be tension, muscle 
contraction type.  

Pursuant to the Board's remand in July 1996, Dr. Miller's 
clinical notes for the period between 1993 and 1995 were 
received.  These clinical notes failed to show any complaints 
or findings relating to photophobia.  

On a special VA neurological examination in June 1997, the 
veteran reported that he began having headaches in 1989 and 
1990 associated with bright light bothering his eyes.  He 
indicated that he needed to close his right eye and squint in 
his left eye secondary to the bright light.  He reported that 
dark glasses helped but that his symptoms had continued 
almost unabated since that time.  He reported occasional 
nausea with the headaches, but no vomiting.  Neurological 
examination was essentially normal.  The diagnostic 
assessment was history of light-induced migraine headaches.  

On a special eye examination, the veteran stated that he had 
been informed that he had photophobia in service and that 
such photophobia was the cause of his headaches.  He stated 
that he needed to close his right eye and squint in the left 
eye any time he was in the sun and that he then had 
headaches.  A family history included glaucoma in his 
grandmother.  

On examination, corrected visual acuity was 20/20 bilaterally 
for distant vision.  For near vision, corrected visual acuity 
was 20/20 in the right eye and 20/25 in the left eye.  He 
denied antephobia or visual field deficits.  There was no 
afferent pupillary defect.  Intraocular pressure measured 20 
and 21 millimeters of mercury for the right and left eye 
respectively.  Slit lamp examination was deep and quiet with 
no flaring cells in either eye or signs of previous injury or 
chamber inflammation.  Extraocular motility was full.  
Dilated fundus examination showed a cup to disk ratio of 0.4 
with very deep cups and thinning of the temporal rims, more 
on the left eye than the right.  He had normal macular 
vessels.  There were no other findings indicative of 
disability.  The diagnostic impression was photophobia.  The 
examiner stated that he could find no ocular pathology for 
the veteran's symptoms.  It was noted that the veteran did 
have light blue irides, and that these people usually were 
more light sensitive.  Additional diagnoses were myopia, 
corrected to 20/20, and exophoria.  

II.  Analysis

The recent VA examination indicated that the veteran had 
light blue irides and that people born with blue irides 
usually are more light sensitive.  Eye examinations have 
otherwise shown no eye pathology to account for the diagnosed 
photophobia.  Thus, the medical evidence indicates that the 
veteran might have a congenital anomaly - blue irides - that 
cause some light sensitivity.  However, pertinent regulations 
provide that congenital or developmental defects are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  

The VA General Counsel in a precedent opinion has indicated 
that service connection may be granted for congenital 
conditions that either first manifest themselves during 
service, or if preexisting service, are aggravated by 
service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (1990).  

The veteran provided a history at enlistment of wearing 
glasses.  He reported no history of eye trouble.  However, 
when asked by his representative at his hearing at the 
regional office in July 1993 whether he had any eye problems 
prior to service, the veteran indicated that he used 
sunglasses at times prior to service because of sensitivity 
to bright light, especially sunlight on snow.  There is, 
therefore, at least some evidence that the veteran was 
sensitive to light prior to service.  This evidence is 
consistent with the congenital anomaly that the VA eye 
examiner recently noted could be the reason for his 
photophobia.  

A review of the service medical records shows that the 
veteran complained of photophobia on one occasion in May 
1986, noting that it had been present for six months.  
Corrected visual acuity for distant vision had been 20/20 
bilaterally and 20/25 bilaterally for near vision.  Routine 
eye examinations throughout service, and even after service, 
have shown no essential change in visual acuity from the time 
that the veteran entered service.  Aside from one episode of 
conjunctivitis in May 1990, which was acute and transitory in 
nature, there were no findings of disability of the eyes, 
aside from other congenital anomalies, such as astigmatism.  

After the complaint of photophobia in May 1986, the service 
records are completely negative for any complaints, findings 
or diagnoses indicative of photophobia.  In fact, on an 
examination for reenlistment in February 1988, and on 
examination for discharge from service in February 1992, the 
veteran had no complaints relating to his eyesight.  As 
previously indicated, these examinations showed no eye 
disability.  

The veteran has indicated on examinations after service that 
he had headaches beginning in service, beginning behind his 
right eye, and that these headaches were associated, at 
times, with bright sunlight.  However, a VA examiner and a 
private physician have both indicated that the veteran's 
headaches are a manifestation of migraine or tension-type 
headaches.  These examiners do not associate the headaches 
with any disability manifested by photophobia.  

On appeal, the veteran has indicated that photophobia began 
in service.  However, as previously indicated, there is some 
evidence from the veteran that he was sensitive to light 
prior to entering service.  There is, moreover, medical 
opinion that people with light blue irides, such as the 
veteran, are more sensitive to light.  In the alternative, he 
has indicated on appeal that any photophobia present prior to 
service was aggravated by service.  However, the service 
medical records fail to demonstrate any increased eye 
pathology during service, and there is no medical evidence to 
show that shortly after service any eye pathology was present 
that would indicate that a disability manifested by 
photophobia increased in severity during service.  While the 
veteran has provided statements to the effect that his 
symptoms of photophobia increased in service, such assertions 
and statements are contradicted by the actual service medical 
records.  The contemporaneous service medical records are 
considered more credible than the veteran's history, which 
was provided after service and after a claim for service 
connection had been received.  

Basically, the service and post service medical records fail 
to show any increase during service in the basic severity of 
the veteran's disability manifested by photophobia.  As a 
result, service connection for a disability manifested by 
photophobia is not warranted.  


ORDER

Service connection for a disability manifested by photophobia 
is denied.  


REMAND

In February 1988, the veteran reported that cabinet drawers 
behind him came out and hit him at the base of the neck when 
the ship took a heavy roll.  Physical examination showed a 
contusion, with some redness, and there was pain noted at the 
base of the neck when palpated.  The diagnostic impression 
was contusion.  It is noted that the veteran was involved in 
an automobile accident in December 1988, with complaints of 
pain in the back and neck.  An X-ray of the cervical spine 
was reported as negative.  

After service, the veteran reported occasional pain in the 
neck since the accidents in 1988.  A VA physical examination 
in June 1992 showed some slight tenderness over the mid 
cervical spine, but with normal range of motion.  A 
neurological examination was recommended, but not conducted.  

On the VA examination in June 1997, the veteran reported that 
he had occasional neck pain, once or twice monthly.  He noted 
that if he moved his neck suddenly, his left arm became numb.  
Physical examination and neurological examination were 
essentially normal.  The examiner recommended that X-rays and 
an MRI of the cervical spine be taken.  The physician stated 
that the examination and the history related by the veteran 
indicated the possibility of spinal stenosis.  

X-rays of the cervical spine were reported normal.  The MRI 
of the cervical spine, however, revealed a disc bulge and 
posterior osteophyte at the C3-4 level, without impingement 
or evidence of spinal stenosis or neural foraminal narrowing.  
However, the VA physician who had recommended the MRI and X-
ray of the cervical spine did not further review these test 
results.  After cervical stenosis was ruled out by the MRI 
and X-ray, there is still a question concerning whether the 
veteran's bulging disc and osteophyte may be related to the 
accidents which occurred in service in 1988.  In this regard, 
it is noted that it does not appear that the examiners who 
examined the veteran in June 1997 had the benefit of the 
veteran's claims folder and various records prior to or 
during the examination of the veteran.  

Since the VA examination in June 1997 is incomplete, the case 
needs to be remanded again to the regional office for further 
clarification and additional information.  The examiners who 
examined the veteran in June 1997 for complaints involving 
the cervical spine should be requested to review all of the 
veteran's records, and provide an opinion concerning whether 
current findings, including the bulging disc and osteophyte, 
are in any way related to the veteran's accidents in service 
in 1988.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following action:  

The examiners who examined the veteran in 
June 1997 for complaints involving the 
cervical spine should be requested to 
review all of the veteran's records 
contained in the veteran's claims file.  
They should then review the results of 
the veteran's MRI of the cervical spine 
of August 1997 and the X-rays of the 
cervical spine of June 1997 and provide 
an opinion concerning whether the bulging 
disc and osteophyte found on the MRI of 
August 1997 are etiologically related to 
the veteran's accidents in service.  If 
such examiners are not available, then 
the regional office should provide the 
veteran with VA orthopedic and neurologic 
examinations to evaluate the nature and 
extent of any current cervical 
disability.  Such examiners should review 
all of the veteran's records contained in 
the claims file and express an opinion 
concerning whether the bulging disc and 
osteophyte found on the MRI of August 
1997 individually, or together, are 
etiologically related to the accidents 
that occurred in service in 1988.  The 
claims folder should be made available to 
the appropriate examiners prior to and 
during any examination of the veteran.  

When the above actions have been completed, the case should 
be further reviewed by the regional office.  If there is a 
denial of the veteran's claim for service connection for a 
disability of the cervical spine, the case should be 
processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless or until he receives further notice.  The purpose of 
this REMAND is to procure clarifying data.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

